Denying the application in this case, the court will not be understood as concurring in the suggestion that defendants in criminal causes should be required to examine indictments under powerful glasses — by which we understand the Court of Appeals intends magnifying glasses creating more than normal vision — in order to ascertain the nature and cause of the accusations against them. As for this point the application is denied, for the reason that upon an inspection of the original indictment in the usual method of such things it appears to charge with reasonable clearness that defendant "did distill," etc.
There was no error in other rulings of the court.
Writ denied.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.